Citation Nr: 0521174	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's currently diagnosed COPD is not demonstrated by 
the evidence of record to be etiologically linked to his 
service or any incident that may have occurred therein.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in February 2003 and several supplemental statements of 
the case thereafter, which notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In June 2002, prior to the October 2002 rating decision, the 
RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for a respiratory disorder, to include 
as a result of in-service exposure to asbestos, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
should advise VA if there was anything else he needed to tell 
VA that he felt was pertinent to his claim and to send the 
information describing additional evidence or the evidence 
itself.  Although the letter did not specifically state the 
veteran could submit any evidence in his possession, it did 
state that he could submit any relevant evidence or provide 
VA with appropriate information to obtain evidence.  Thus, 
the discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and a compensation examination report, 
transcripts of the veteran's testimony at hearings and 
personal statements.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses associated with COPD.  The 
treatment records do indicate that the veteran was treated 
repeatedly for upper respiratory infections, bronchitis and 
pharyngitis and, as a consequence, underwent a tonsillectomy 
in January 1952.  His July 1955 discharge medical examination 
report shows that clinical examination of his lungs and chest 
was normal and that a chest X-ray study was negative for 
abnormalities.  

The veteran's personnel records indicate that he worked as an 
auto or vehicular mechanic for most of his period of service.

Private treatment records, dating from May 1996 to February 
2000, show the veteran was diagnosed with COPD in February 
2000.

A private X-ray evaluation of the veteran's chest, conducted 
in April 2000, notes that the film quality was grade 3 due to 
overexposure.  The physician found evidence of interstitial 
changes, consistent of small and irregular opacities, in the 
mid and lower lung zones of both lungs.  The physician also 
observed pleural plaques bilateral with pleural thickening in 
the minor fissure.  Calcified nodules were seen bilaterally 
with calcified bilateral hilar nodes.  The examiner opined 
that the findings were consistent with healed histoplasmosis.  
There was no evidence of parenchymal infiltrates or masses.  
The physician concluded that the parenchymal and pleural 
changes were consistent with asbestosis provided the 
veteran's exposure history and period of latency were 
appropriate.  

An April 2000 letter to the veteran from his attorney, 
indicates that the veteran was engaged at the time in a 
lawsuit for damages incurred as a result of his exposure to 
asbestos.  

In August 2002, the veteran submitted a history of his 
possible exposure to asbestos.  He noted that he worked in-
service as a mechanic on heavy-duty trucks and did a lot of 
work on the brakes and clutches which exposed him to 
asbestos.  After his discharge from service, he worked 2 
years in a sawmill, until 1957, when he started working at a 
grain processing plant until 1973.  From 1973 to 1987 he 
owned and operated a dump truck, and hauled construction 
materials.  From 1987 to 1997, the veteran was a truck driver 
for a tire manufacturing company.  He retired in 1997.  The 
veteran also indicted that he smoked until October 2001.

VA treatment records, dating from March 1999 to February 
2004, show the veteran was diagnosed with COPD as early as 
April 2001, when it was noted that he continued to smoke.  
The treatment records also show that the veteran tried to 
quit smoking on several occasions.  A September 2003 
treatment record indicates that he most recently quit smoking 
in April 2003.

During his October 2003 personal hearing, the veteran 
testified that he was exposed to asbestos in service working 
as a mechanic on heavy-duty vehicles.  He testified that he 
did a lot of work on the vehicles' clutches and brakes, which 
were made with asbestos.  After service, a physician 
conducting a 1957 employment physical on the veteran, advised 
him that X-ray studies of his chest were unusual.  The 
veteran testified that he did not have breathing problems at 
that time.  His lungs were again X-rayed in the late 1970's 
or early 1980's to determine if he had pneumonia.  At that 
time, he was again told that X-ray studies of his lungs were 
unusual.  He testified that he had experienced breathing 
problems for some time, but had felt that they were related 
to allergies and self-medicated for his symptoms.  Prior to 
entering service, he helped his father in the family's 
mechanic's shop and after service he initially worked in his 
father's sawmill.  He testified that he was involved in a 
class-action lawsuit for exposure to asbestos.  He also 
testified that he was exposed to asbestos during the period 
that he owned and operated his own truck.

A March 2004 VA pulmonary examination report shows that the 
veteran's claims file was reviewed in conjunction with the 
examination.  The report indicates that the veteran quit 
smoking 3 years before the examination, after a 30-year 
history of smoking 3 packs of cigarettes per day.  He 
complained of shortness of breath that was year-round and not 
seasonal.  He denied a cough.  He was able to walk 
approximately 1-1/2 miles at a normal pace and 5 to 6 blocks at 
a fast pace.  He had no history of hemoptysis.  At the time 
of the examination, the veteran was on Albuterol, subsidized 
by nebulization 3 to 4 times a day.  He stated that he was 
diagnosed with asbestosis 3 to 4 years before in response to 
an ad in the paper.  He stated that he was exposed to 
asbestos while in-service from 1953 to 1954 while stationed 
as an auto and truck mechanic, working on clutches and 
brakes.  The examiner noted the veteran's subsequent 
occupational history, which included a grain processing plant 
and maintaining his commercial truck.  

Physical examination revealed the veteran's lungs to be clear 
to auscultation and percussion without rales, rhonchi or 
wheezes.  There was no prolongation of the expiratory phase.  
The PMI was not displaced and the precordium was not 
hyperactive.  There was no evidence of peripheral edema.  
Test results revealed the veteran to be mildly anemic with 
normal basic metabolic panel.  Arterial blood gases on room 
air were normal.  A CT scan of the veteran's chest revealed 
several small calcific mediastinal and hilar lymph nodes with 
no interval changes.  There was no pericardial or pleural 
effusion.  There was minimal pleural thickening at the lower 
lung and multiple calcific granulomas in the lung fields of 
both lungs.  There was no evidence of pulmonary nodules or 
masses.  A high-resolution CT scan of the chest showed no 
evidence of interstitial abnormalities.  There was some 
evidence of bronchiectasis.  The examiner noted that 
pulmonary function test (PFT) results had been reviewed.  The 
diagnosis was COPD.  The examiner opined that the PFT test 
results were consistent with his obstructive COPD rather than 
restrictive impairment, as would be the case with asbestosis.  

During his April 2005 travel board hearing before the 
undersigned, the veteran testified that he was exposed to 
asbestos in-service while stationed in England for 18 months.  
During that period he did light truck and automotive repair, 
primarily changing and inspecting brake lines and clutches, 
replacing brake shoes and clutch discs.  The primary 
substance making up these parts was asbestos.  The veteran 
also testified that he felt he was exposed to asbestos in 
both his journeys to and from England in liberty ships built 
originally during World War II.  He testified that he had 
originally been in a class action asbestos claim involving 
the tire company where he previously worked, but indicated 
that the attorneys indicated that he had not been hired early 
enough to qualify.  As in his previous hearing, the veteran 
testified that X-ray studies conducted shortly after his 
discharge from service revealed abnormalities in his lungs. 

The veteran has submitted copies of articles from the 
Canadian Lung Association and from the website of the 
pharmaceutical company GlaxoSmithKline.  The articles address 
the causes of COPD.  Both articles indicate that COPD is 
overwhelmingly the result of smoking and to a lesser result 
as the result of occupational exposure to chemical fumes or 
organic dusts.  



Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21.  The VA General Counsel 
has held that these M21-1 guidelines establish claim 
development procedures which adjudicators are required to 
follow in claims involving asbestos-related diseases.  
VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

After carefully reviewing the veteran's claims file, and 
assuming without conceding that he was exposed to asbestos in 
service (the evidence does indicate he was a mechanic in 
service), the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for COPD.  Initially, there is no evidence in his 
service medical records of any complaints, findings, 
treatment or diagnosis that could be associated with a 
respiratory disorder.  Further, while there is the private 
April 2000 evaluation of a chest X-ray study that first 
revealed findings consistent with asbestosis, there is no 
competent medical evidence etiologically linking it to his 
service, or any incident therein.  In this respect, the April 
2000 examiner alludes to the veteran's stated history that is 
not outlined in the examination report or provided.  
Moreover, the Board finds the March 2004 VA examination 
report, which found no evidence of asbestosis, more probative 
than the April 2000 private X-ray evaluation for several 
reasons.  Initially, the March 2004 examiner reviewed the 
veteran's claims file in conjunction with the examination, 
whereas the physician providing the April 2000 evaluation 
referred only to the veteran's stated history (not a part of 
the evaluation and not provided with the evaluation) and drew 
his conclusion with the stated assumption that the history 
provided was accurate.  More importantly, the April 2000 
evaluation relied on X-ray studies that were overexposed in 
diagnosing asbestosis, while the March 2004 examiner relied 
on a high-resolution CT chest scan, as well as other test 
results in determining that there was no evidence of 
pulmonary asbestosis.  Again, the preponderance of the 
probative medical evidence of record shows that the veteran 
currently has diagnosed COPD rather than asbestosis and there 
is no medical opinion of record etiologically linking his 
diagnosed COPD to his service or any incident therein.  
Although the veteran believes he currently has COPD as a 
result of in-service exposure to asbestos, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for COPD must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for COPD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


